Case 2:19-cv-00250-AWA-LRL Document 22 Filed 09/30/20 Page 1 of 5 PageID# 148




                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Norfolk Division


IRVIN SOREY, Jr.,

            Plaintiff,

      v.                                                    Civil No. 2:19cv250

ANDREW M. SAUL,
Commissioner of Social Security,

            Defendant.

                                   FINAL ORDER

      Plaintiff Irvin Sorey Jr. (“Plaintiff”) filed a Complaint, ECF No. 1, pursuant to

42 U.S.C. § 405(g) seeking judicial review of the final decision of Defendant Andrew

Saul, the Commissioner of the Social Security Administration, (“Commissioner”) that

denied Plaintiff’s claim for Disability Insurance Benefits under the Social Security

Act (“SSA”). Plaintiff filed a Motion for Summary Judgment, ECF No. 11, Defendant

filed a Cross-Motion for Summary Judgment, ECF No. 14, and the action was referred

to a United States Magistrate Judge pursuant to 28 U.S.C. §§ 636(b)(l)(B)-(C),

Federal Rule of Civil Procedure 72(b), Eastern District of Virginia Local Civil Rule

72, and the April 2,2002 Standing Order on Assignment of Certain Matters to United

States Magistrate Judges.

      The Magistrate Judge recommended that Plaintiff’s Motion for Summary

Judgment, ECF No. 11, be GRANTED IN PART, that the Commissioner’s Motion

for Summary Judgment, ECF No. 15, be DENIED, and that the final decision of the
                                     1
Case 2:19-cv-00250-AWA-LRL Document 22 Filed 09/30/20 Page 2 of 5 PageID# 149




Commissioner be VACATED and REMANDED for proceedings and analysis

consistent with the Magistrate Judge’s Report and Recommendation (“R&R”). ECF

No. 19.

      By copy of the Report, each party was advised of the right to file written

objections to the findings and recommendations made by the Magistrate Judge. The

Court received Defendant’s objections to the Magistrate Judge’s R&R, ECF No. 20,

and has considered the objections carefully.

I.    LEGAL STANDARDS

      When considering a party’s objections to the findings and recommendations of

the Magistrate Judge, this Court “must determine de novo any part of the Magistrate

Judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3); see

also Wimmer v. Cook, 774 F.2d 68, 73 (4th Cir. 1985) (“[A]ny individual findings of

fact or recommendations for disposition by [the Magistrate Judge], if objected to, are

subject to final de novo determination . . . by a district judge . . . .”). Under de novo

review, the Magistrate Judge’s R&R carries no presumptive weight, and the district

court may accept, reject or modify the report, in whole or in part, or may recommit

the matter to the Magistrate Judge with instructions. Fed. R. Civ. P. 72(b)(3) (“The

district judge may accept, reject, or modify the recommended decision, receive further

evidence, or recommit the matter to the Magistrate Judge with instructions.”);

Halloway v. Bashara, 176 F.R.D. 207, 209–10 (E.D. Va. 1997). When conducting this

de novo determination, this Court must give “fresh consideration” to the relevant

portions of the Magistrate Judge’s R&R. United States v. Raddatz, 447 U.S. 667, 675

(1980).
                                           2
Case 2:19-cv-00250-AWA-LRL Document 22 Filed 09/30/20 Page 3 of 5 PageID# 150




      A court reviewing a decision made in accordance with the SSA must determine

whether the factual findings are supported by substantial evidence and were reached

through application of the correct legal standard. Craig v. Chater, 76 F.3d 585, 589

(4th Cir. 1996). “Substantial evidence” is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion; [i]t consists of more than a

mere scintilla of evidence but may be somewhat less than a preponderance.” Id.

(citations omitted).

      In reviewing for substantial evidence, this Court does not re-weigh conflicting

evidence, make credibility determinations, or substitute its judgment for that of the

Commissioner. Id. The Commissioner’s findings as to any fact, if supported by

substantial evidence, are conclusive and must be affirmed. Richardson v. Perales, 402

U.S. 389, 390 (1971).

II.   ANALYSIS

      The R&R of the Magistrate Judge recommended that Plaintiff’s Motion for

Summary Judgment be granted in part. Following this Court’s de novo review of the

R&R, and of the objections filed thereto, and finding no error, the Court ADOPTS the

findings and recommendations set forth in the R&R of the United States Magistrate

Judge. A brief summary of the issues presented and the de novo review that was

undertaken follows.

      Defendant first contends that the R&R, which remands this matter for further

proceedings, erred in its analysis of the sufficiency of the evaluation undertaken by

the Administrative Law Judge (“ALJ”) regarding Plaintiff’s cervical spine

impairment. Defendant contends that the R&R erred in failing to conclude that the
                                         3
Case 2:19-cv-00250-AWA-LRL Document 22 Filed 09/30/20 Page 4 of 5 PageID# 151




ALJ properly analyzed whether Plaintiff’s neck impairments met the applicable

durational requirement. ECF 20, at 5.

       This Court’s de novo review results in the determination that the R&R

correctly reasoned that “although the ALJ found and considered Plaintiffs alleged

disability could not be expected to last twelve months from the date of his surgery,”

the ALJ failed to consider “whether the Plaintiff’s alleged disability could have

covered a time period that began in 2018” before Plaintiff’s October 2018 surgery and

“could be expected to last for a period of time following the surgery for a total of twelve

months.” ECF 19, at 9—10. The ALJ’s finding insufficiently addressed the durational

requirement for disability.

       Defendant also contends that the R&R erred in mistakenly confusing what

satisfies the durational requirement for disability. Defendant contends that the

Magistrate Judge—not the ALJ—who was unclear about the 12-month duration

analysis and its connection to the date of surgery. The R&R accurately emphasizes

the ambiguity arising from this issue as a result of the ALJ’s ruling, and properly

remands this action for further proceedings.

       This Court has undertaken a de novo review of these objections and all other

arguments presented in Defendant’s objections, and a de novo review of the R&R and

the Parties’ submissions. The R&R relied upon the proper standards for its evaluation

of the ALJ’s findings and properly considered the ALJ’s application of legal standards.

III.   CONCLUSION

       For these reasons, the thorough analysis presented in the R&R, and in

accordance with its conclusions, after reviewing the record and Defendant’s objections
                                            4
Case 2:19-cv-00250-AWA-LRL Document 22 Filed 09/30/20 Page 5 of 5 PageID# 152




de novo, this Court ADOPTS and APPROVES in full the findings and

recommendations set forth in the R&R. ECF No. 19. It is ORDERED that Mr.

Sorey’s Motion for Summary Judgment, ECF No. 11, is GRANTED IN PART, the

Commissioner’s Motion for Summary Judgment, ECF No. 15, is DENIED, and that

the final decision of the Commissioner is VACATED and REMANDED for

proceedings and analysis consistent with the Magistrate Judge’s Report and

Recommendation (ECF No. 19).

      The parties are ADVISED that an appeal from this Final Order may be

commenced by forwarding a written notice of appeal to the Clerk of the United States

District Court, United States Courthouse, 600 Granby Street, Norfolk, Virginia

23510. This written notice must be received by the Clerk within sixty days from the

date of this Final Order. The Clerk is REQUESTED to please forward a copy of this

Order to all parties.

      IT IS SO ORDERED.


                                                         /s/
                                               Arenda L. Wright Allen
                                             United States District Judge

September 30, 2020
Norfolk, Virginia




                                         5
